Name: Commission Decision No 952/84/ECSC of 6 April 1984 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy
 Date Published: 1984-04-07

 Avis juridique important|31984S0952Commission Decision No 952/84/ECSC of 6 April 1984 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries Official Journal L 097 , 07/04/1984 P. 0008 - 0010 Spanish special edition: Chapter 13 Volume 16 P. 0013 Portuguese special edition Chapter 13 Volume 16 P. 0013 *****COMMISSION DECISION No 952/84/ECSC of 6 April 1984 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first and second paragraphs of Article 95 thereof, Whereas certain measures the Commission has taken relating to prices on the common market in steel will still be in force in 1984; whereas in addition the Commission has established by Decision No 1831/81/ECSC (1), as last amended by Decision No 234/84/ECSC (2), a system of quotas in order to balance supply and demand for certain iron and steel products; whereas the governments of certain third countries have assured the Commission of their cooperation in this respect; whereas by Decision No 527/78/ECSC (3), as last amended by Decision No 2260/83/ECSC (4), the Commission has withdrawn the right of Community undertakings to align on offers of certain iron and steel products originating in these third countries; Whereas the arrangements made with certain countries have been extended to cover 1984; whereas Decision No 527/78/ECSC must therefore be extended to 31 December 1984; Having consulted the Consultative Committee, and with the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 1. Decision No 527/78/ECSC is hereby extended to 31 December 1984. 2. The Annex to Decision No 527/78/ECSC is replaced by the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 180, 1. 7. 1981, p. 1. (2) OJ No L 29, 1. 2. 1984, p. 1. (3) OJ No L 73, 15. 3. 1978, p. 16. (4) OJ No L 216, 6. 8. 1983, p. 21. ANNEX The ban on alignment introduced by Decision No 527/78/ECSC covers the terms offered by undertakings situated in the following countries: 1. SOUTH KOREA as regards the ECSC iron and steel products listed in the Common Customs Tariff nomenclature (1) under heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive and 73.16; 73.15 in the forms listed under heading Nos 73.06 to 73.13 inclusive, except for the following subheadings: 73.15 A I b) 2, 73.15 V b) 1, 73.15 B I b) 2 bb), cc), dd), and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33. 2. AUSTRALIA as regards ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.06 to 73.13 inclusive and 73.16; 73.15 except for the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33, 73.15 B VII b) 2 bb) 22 and 33. 3. BULGARIA as regards the ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive and 73.16; 73.15 in the forms listed under heading Nos 73.06 to 73.13 inclusive, except for those coming under the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33. 4. CZECHOSLOVAKIA as regards the ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive and 73.16; 73.15 in the forms listed under heading Nos 73.06 to 73.13 inclusive, except for those coming under the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33. 5. HUNGARY as regards the ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive and 73.16; 73.15 in the forms listed under heading Nos 73.06 to 73.13 inclusive, except for those coming under the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33. 6. POLAND as regards the ECSC iron and steel products listed in the Common Customs Tariff monenclature under heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive and 73.16; 73.15 in the forms listed under heading Nos 73.06 to 73.13 inclusive, except for those coming under the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33. 7. ROMANIA as regards the ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive and 73.16; 73.15 in the forms listed under heading Nos 73.06 to 73.13 inclusive, except for those coming under the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33. 8. BRAZIL as regards pig iron falling within heading No 73.01 of the Common Customs Tariff. 9. JAPAN as regards the ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.06 to 73.13 inclusive; 73.15 in the forms mentioned in heading Nos 73.06 to 73.13 inclusive, excluding 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33. 10. SOUTH AFRICA as regards ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.06 to 73.13 inclusive and 73.16; 73.15 except for the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc 22 and 33, 73.15 B VII b) 2 bb) 22 and 33. (1) OJ No L 313, 14. 11. 1983.